DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 20-26 in the reply filed on 7/7/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12, 20, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodge (US 2017/0356651).
Claim 1. Hodge discloses a portable smoking accessory 10 for storing a small amount of smoking product, such as tobacco or marijuana. In some embodiments, the accessory 10 comprises a rigid body 100 having an exterior wall 110 extending between opposed first 102 and second 104 ends of the rigid body 100. A chamber 200 (second compartment) is positioned at least partially within the first interior area 150 (Figures 1-4, 10, and 11; [0027]). The user is able to place smoking product into chamber 200 
Claim 5. Hodge discloses the first cap 130 (lid) is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration ([0031]).
Claim 12. Hodge discloses a biasing member 165 is positioned at least partially within the pipe chamber 160 (first compartment). The biasing member 165 is a spring. The first cap 130 is configured to move the smoking pipe 60 from the partially stowed position to the fully stowed position when the first cap 130 is moved from the disengaged configuration to the engaged configuration. The biasing member 165 is configured to move the smoking pipe 60 from the fully stowed position to the partially stowed position when the first cap 130 is moved from the engaged configuration to the disengaged configuration (Figure 8; [0041]).
Claim 20. Hodge discloses providing a portable smoking accessory 10 for storing a small amount of smoking product, such as tobacco or marijuana. In some embodiments, the accessory 10 comprises a rigid body 100 having an exterior wall 110 extending between opposed first 102 and second 104 ends of the rigid body 100. A chamber 200 (second compartment) is positioned at least partially within the first interior area 150 (Figures 1-4, 10, and 11; [0027]). The user is able to place smoking product into chamber 200 ([0028]). The rigid body 100 defines a pipe chamber 160 (first compartment). The pipe chamber 160 is configured to selectively receive a smoking pipe 60 so as to enable the smoking pipe 60 to be stored within the smoking accessory 10 ([0039]). The rigid body includes a first cap 130 (lid) that is moveable between an engaged configuration and a disengaged configuration. In the engaged configuration, the first cap 130 is configured to selectively couple to the first end 102 of the rigid body 100. In some such embodiments, the first cap 130 fills all or substantially all of the first opening 120 such that items within the first interior area 150 are prevented from exiting the first interior area 150 through the first opening 120, thereby causing the rigid body 
Claim 23. Hodge discloses the first cap 130 is hingedly coupled to the first end 102 of the rigid body 100 so as to allow the first cap 130 to rotate away from the engaged configuration to the disengaged configuration ([0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651).
Claims 2 and 21. Hodge teaches the smoking accessory of claim 1 and method of claim 20 wherein the accessory comprises snap-lock features (cooperating locking feature and locking device) ([0032]; Figures 10 and 11 showing the lid having a protrusion and the housing having an indentation which receives the protrusion. The snap-lock features are interpreted as a press-fit spring plunger). 
Hodge does not explicitly disclose that the locking feature (on the lid) comprises at least one indentation in the lid for receiving the spring plunger, but does disclose the opposite configuration where the housing comprises the indentation (Figures 10 and 11). It would have been obvious to one of ordinary skill in the art before the effective filing date that the indentation and protrusion may be switched so that the lid has the indentation and the housing has the protrusion, since mere reversal of parts has been held to be an obvious modification (MPEP §2144.04(VI)(A)).
Claims 6 and 24. Hodge teaches the smoking accessory of claim 1 and method of claim 20 wherein the accessory comprises a retractable pin 30 that is slidably connected to the rigid body 100. The pin 30 is moveable between a retracted position and an extended position. The pin 30 is positioned at least partially within the first interior area 150 when the pin 30 is in the retracted position, thereby retaining the pin 30 in general proximity to the chamber 200. The pin 30 extends at least partially from the rigid body 100 when the pin 30 is in the extended position, thereby allowing the pin 30 to be used as a cleaning device ([0038]; Figures 1-4 and 8).
.

Claims 3, 4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Beaver (US 2018/0332892).
Claims 3 and 22. Hodge discloses the smoking accessory of claim 2 and method of claim 21 but does not explicitly disclose that the top end of the housing comprises a channel and the lid comprises a complementary profile for slidably engaging the channel.
Beaver discloses a cannabis container 100 comprising a housing 102, which in the preferred embodiment is essentially a cylinder, with first and second opposing open ends, 104 and 106, respectively. The ends 104, 106 of the housing 102 are covered and enclosed by corresponding end caps 122, 124, which when removed provide access into the interior of the housing 102 ([0012]). The ends 104, 106 of the housing 102 are each provided with first and second (two) cap engagement tabs 108, 110 (complementary profile) respectively located at, near or “proximate” the opposing ends 104, 106 of the housing 102 ([0014]-[0015]; Figures 3-5). The end caps, 122 and 124 are provided with slots 135 (channels), the top ends of which merge into a helical thread 137. The “width” of the slot 135 is greater than the arc length of the cap engagement tabs 108, 110. The caps 122, 124 can thus be slid over the cap engagement tabs 108, 110, over the outside perimeters 118, 120 of the housing 102 and locked into position by rotating the caps relative to the cap engagement tabs 108, 110 ([0020]; Figure 8).

Claim 4. Modified Hodge discloses the smoking accessory of claim 3 but only discloses only one snap-lock feature (cooperating locking feature and locking device) ([0032]; Figures 10 and 11 showing the lid having a protrusion and the housing having an indentation which receives the protrusion. The snap-lock features are interpreted as a press-fit spring plunger). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that more than one snap-lock feature may be included since mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04(VI)(B)).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Kaplan (US 2017/0241642) and Kondrat (US 2012/0315588).
Claims 7 and 8. Hodge discloses the smoking accessory of claim 1 wherein the second end 104 of the rigid body defines a second opening 140 for receiving a bottom end of a lighter 20 ([0033]; Figures 2-4). Hodge does not explicitly disclose a wick bobbin carried by the housing having a wick extending out to the top end of the housing. 
Kaplan discloses a lighter case comprising an electric lighter. The electric lighter may have a heatable coil and a power source ([0013]). The lighter case further comprises a lighter wick dispenser. The lighter wick dispenser may have an aperture disposed in a surface of the multifunction lighter case through which a wick may be drawn and a wick wheel having a rotatable cylinder (bobbin) on which the wick is stored ([0016]).
The electric lighter of Kaplan provides the advantage of eliminating the need for fuel as is needed in traditional disposable lighters. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an electric lighter in the smoking accessory of Hodge instead of the lighter 20 to eliminate the need to refuel or replace the lighter. Furthermore, use of a wick mitigates or eliminates the taint of combustion products in the taste of tobacco and smokable herbs, including the combustible material because the cigarette lighter 14 is not used to directly ignite the combustible material, as evidenced by Kondrat ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a wick and wick bobbin in the smoking accessory of Hodge to mitigates or eliminates the taint of .

Claims 9, 10, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Grumbacher et al. (US 2014/0353412).
Claim 9. Hodge discloses the smoking accessory of claim 1 but does not explicitly disclose that it includes a grinder in the chamber 200 (second compartment).
Grumbacher et al. discloses an herbal grinder and reservoir having a conical shape wherein said herbal grinder comprises a top grinding cap and a grinding section comprising a plurality of grinding knives; and wherein said grinding section comprises a plate having a drop through pattern for allowing ground material to exit the grinding section and fall into the reservoir (Abstract; Figures 1, 2a, and 2b).  
Grumbacher et al. teaches that there are various tobacco shredder or grinder products on the market, that allow rough tobacco leaves to be ground into a fine material for suitable use in a pipe or rolling paper, or other device. However, these shredders suffer from a design flaw that prevents storage of shredded tobacco and ease of use of the stored tobacco ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a grinding device in the chamber 200 (second compartment) of Hodge to create combination grinder/storage 

Claims 10 and 25. Hodge discloses the smoking accessory of claim 1 and method of claim 20 but does not explicitly disclose that the second compartment comprises a bottom end and a well formed in the bottom end.
Grumbacher et al. discloses an herbal grinder and reservoir wherein the bottom of the reservoir is tapered, as it is a conical shape, to allow the ground material to be placed into a hand rolled paper or in to a pipe or other device, for instance, to smoke the ground material ([0044]; Figures 2a and 2b). 
Grumbacher et al. teaches that the tapered end helps to direct the ground material to a particular location when dispensing and prevent spilling of the material, when placing into a small opening or space ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the chamber 200 (second compartment) be tapered so as to form a well at the bottom end of the chamber to help to direct the ground material to a particular location when dispensing and prevent spilling of the material, when placing into a small opening or space as taught by Grumbacher et al.


Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 2017/0356651) in view of Bourgoin (US 2015/0305402).
Claims 11 and 26. Hodge discloses the smoking accessory of claim 1 and method of claim 20 but does not explicitly disclose that the locking device comprises a first magnetic body and the locking feature comprises a second magnetic body.

Bourgoin teaches that by applying magnetic materials on the first and second folded blanks, the present invention provides containers each having a magnetic closure that provides a reliable means for maintaining the moveable portion in the closed position, even after repeated opening and closing of the container ([0010]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include first and second magnetic bodies on the body 100 and first cap 130 (lid) of Hodge to maintain the cap 130 (lid) in the closed position, even after repeated opening and closing of the container as taught by Bourgoin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747